Title: To George Washington from Tobias Lear, 30 January 1795
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          George Town [D.C.] January 30th 1795.
        
        Your letter of the 14th of december, which was directed to me in Richmond, did not find its way to this place till yesterday, which I trust, will account for what must have appeared neglectful on my part, my not having before acknowledged the receipt of it.
        Upon reflection, I am strongly impressed with the propriety of your declining to write, on the subject of extending the time for opening the navigation of the Potomac, either to the Assembly, or to individual members of it; but at the time when I mentioned the subject to you I was so earnest for bringing forward every aid which might operate to ward off the direful evil which would have resulted from a lapse of the Company’s Charter, that I was not sufficiently aware of the impropriety there might be in a personal application from you in that matter, and I pray that this may excuse the liberty which I took in requesting it.
        Mr Randolph’s letter, on the same subject, enclosing several to Members of the Assembly, came to my hands with your’s, and I shall by this post acknowledge the receipt of it, and return the inclosures.
        Our River has been closed since the 12th instant. This day there seems to be a prospect of its breaking up. It has been open at the Eastern Branch and at Alexandria since the 24th. We have had but a slight covering of snow this season, and its continuance

was but for a few days. In the Country 40 or 50 miles back of this place I am informed that the Snow now is and has been for some time past from 6 to 8 inches deep. Tobacco is beginning to be in demand, several sales have taken place here for that article at 4 dollars ⟨⅌⟩ Cwt on a Credit of 60 days—and I think it probable that when the spring opens it will bear a good price.
        Praying that my best respects may be made acceptable to Mrs Washington, and my good wishes to the family—I have the honor to be, my dear Sir, with the purest respect & warmest gratitude Your affectionate & obliged friend
        
          Tobias Lear.
        
      